DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The applicant’s response filed on 1/30/2021 has been entered.  Claims 1-20 are pending in the application.  The amendments to the claims overcome each and every objection previously recited in the Final Office Action mailed on 11/16/2020.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Abstract (currently amended) An infusion pump includes a reusable housing unit, a disposable reservoir, and a cap fit on the reservoir, wherein the cap includes a conduit for fluid communication. An aseptic connector assembly includes first and second occlusions in the reservoir and the cap. A pull assembly extends from the aseptic and forms the first and second occlusions. The pump has three states. In a storage state, the reservoir is separate from the housing unit and the first and second occlusions cooperate to occlude a wet path extending from the reservoir through the conduit in the cap. In a ready state, the reservoir is applied to the housing unit but the wet path is still occluded. In a use state, the reservoir is applied to the housing unit, the first and second occlusions are removed from the aseptic connector assembly, and the wet path is opened for communication.

Claim 1 (currently amended): A pump comprising: 
a housing unit, a reservoir filled with a fluid and applicable to the housing unit, and a cap fit on the reservoir, wherein the reservoir includes an open top, an open bottom, and a sidewall that decreases in diameter at a neck terminating in a mouth; 
the cap includes a body with a closed top of the cap, an open bottom of the cap, an interior cavity extending from the open bottom of the cap into the body to an upper surface formed with a depression therein, and a conduit extending from the interior cavity to the top of the cap, wherein the body of the cap is fit on the reservoir in an overlapping fashion such that the open bottom of the cap encircles the neck of the reservoir and the neck and the mouth of the reservoir are disposed within the interior cavity; 
an aseptic connector assembly comprising a first portion snug fit in the depression of the upper surface of the cap and having a first occlusion opposite the depression, and a separate second portion held against the mouth of the reservoir and 
a pull assembly extending from within the aseptic connector assembly, where the pull assembly forms the first and second occlusions, and through a slot in the cap to outside the reservoir and the cap; 
a storage state of the pump, in which the reservoir is separate from the housing unit, and the first and second occlusions are entirely encased by the reservoir and the cap and together cooperate to occlude a wet path extending from the reservoir through the conduit in the cap; 
a ready state of the pump, in which the reservoir is applied to the housing unit and the first and second occlusions are entirely encased by the reservoir and the cap and cooperate to occlude the wet path; and 
a use state of the pump, in which the reservoir is applied to the housing unit, the first and second occlusions are removed from the first and second portions of the aseptic connector assembly, and the wet path is opened for communication of the fluid from the reservoir to the conduit in the cap; 
wherein removal of the pull assembly removes the first and second occlusions from the first and second portions of the aseptic connector assembly, and arranges the pump from the ready state to the use state.

Claim 8 (currently amended): A pump comprising: 
a housing unit, a separate reservoir which is separable from but applicable to the housing unit, and a cap fit on the reservoir, wherein the 
the cap includes a body with a closed top of the cap, an open bottom of the cap, an interior cavity extending from the open bottom of the cap into the body to an upper surface formed with a depression therein, and a conduit extending from the interior cavity to the top of the cap, wherein the body of the cap is fit on the reservoir in an overlapping fashion such that the open bottom of the cap encircles the neck of the reservoir and the neck and the mouth of the reservoir are disposed within the interior cavity of the cap; 
an aseptic connector assembly comprising a first portion snug fit in the depression of the upper surface of the cap and having a first occlusion opposite the depression, and a separate second portion held against the mouth of the reservoir and having a second occlusion, a collar extending into the reservoir, and a second annular gasket compressed laterally between the collar and the mouth of the reservoir; 
a wet path extending from the reservoir to and through the conduit but occluded by the first and second occlusions; and 
a pull assembly extending from within the aseptic connector assembly, where the pull assembly forms the first and second occlusions, and through to a slot to outside the reservoir and the cap; 
wherein the pull assembly is removable from the aseptic connector assembly to remove the first and second occlusions from the first and second portions of the aseptic connector assembly, thereby opening the wet path from the reservoir to the conduit.


a housing unit holding a motor; 
a cartridge separate from but applicable to the housing unit, the cartridge including a reservoir, a cap fit on the reservoir, an outlet of the cap, and an aseptic connector assembly disposed between the reservoir and the cap to govern movement of a fluid in the reservoir along a wet path extending from the reservoir to the outlet; 
the reservoir includes an open top, an open bottom, and a sidewall that decreases in diameter at a neck terminating in a mouth; 
the cap includes a body with a closed top of the cap, an open bottom of the cap, an interior cavity extending from the open bottom of the cap into the body to an upper surface formed with a depression therein, and a conduit extending from the interior cavity to the top of the cap, wherein the body of the cap is fit on the reservoir in an overlapping fashion such that the open bottom of the cap encircles the neck of the reservoir and the neck and the mouth of the reservoir are disposed within the interior cavity of the cap; 
the aseptic connector assembly comprises a first portion snug fit in the depression of the upper surface of the cap and having a first occlusion, and a separate second portion held against the mouth of the reservoir and having a second occlusion, a collar extending into the reservoir, and a second annular gasket compressed laterally between the collar and the mouth of the reservoir; 
three states of the pump, including: 
a storage state, in which the cartridge is free of the housing unit; 

a use state, in which the cartridge is applied to the housing unit, the first and second occlusions are removed from the first and second portions of the aseptic connector assembly, and the wet path is opened for communication of the fluid from the reservoir out the outlet of the cap.

Claim 15 (currently amended): The pump of claim 14, further comprising a pull assembly extending from within the aseptic connector assembly where the pull assembly forms the first and second occlusions to outside the reservoir and the cap, wherein removal of the pull assembly removes the first and second occlusions from the first and second portions of the aseptic connector assembly and arranges the pump from the ready state to the use state.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the pump as claimed, specifically including a cap fit on a reservoir with an aseptic connector assembly comprising a first portion snug fit in the depression of the upper surface of the cap and having a first occlusion opposite the depression, and a separate second portion held against the mouth of the reservoir and having a second occlusion, a collar extending into the reservoir, and a second annular gasket compressed laterally between 
McNall, III et al. (US Patent Application Publication No. 2016/0199568) is the closest prior art of record and discloses a pump (10) comprising: a housing unit (11), a reservoir (23) filled with a fluid and applicable to the housing unit (11), wherein the reservoir includes an open top (72), an open bottom (71), and a sidewall (70) that decreases in diameter at a neck terminating in a mouth (see Fig. 4, sidewall 70 decreases in diameter); an aseptic connector assembly (63) comprising a first portion (81) having a first occlusion (105), and a separate second portion (80) held against the mouth of the reservoir (see Fig. 4) and having a second occlusion (93); a pull assembly (53) extending from within the aseptic connector assembly (63), where the pull assembly (53) forms the first (105) and second (93) occlusions; a storage state of the pump (10), in which the reservoir (23) is separate from the housing unit (11) and a wet path (62) is occluded (prior to assembly – see par. [0021]); a ready state of the pump (10), in which the reservoir (23) is applied to the housing unit (11) and the wet path (62) is occluded (prior to removal of pull assembly 53); and a use state of the pump (10), in which the reservoir (23) is applied to the housing unit (11), the first and second occlusions (105/93) are removed from the first and second portions (81/80) of the aseptic connector assembly (63), and the wet path (62) is opened for communication of the fluid from the reservoir (23) to the conduit (101) (after removal of pull assembly 53 – see par. [0041]); wherein removal of the pull assembly (53) removes the first and second occlusions (105/93) from the first and second portions (81/80) of the aseptic 
McNall, III fails to disclose a cap fit on the reservoir, the cap including a body with a closed top of the cap, an open bottom of the cap, an interior cavity extending from the open bottom of the cap into the body to an upper surface formed with a depression therein, and a conduit extending from the interior cavity to the top of the cap, wherein the body of the cap is fit on the reservoir in an overlapping fashion such that the open bottom of the cap encircles the neck of the reservoir and the neck and mouth of the reservoir are disposed within the interior cavity; the first portion of the aseptic connector assembly being snug fit in the depression of the upper surface of the cap, the first occlusion opposite the depression, a collar extending into the reservoir and a second annular gasket compressed laterally between the collar and the mouth of the reservoir; the pull assembly extending through a slot in the cap to outside the reservoir and cap; in the storage state, the first and second occlusions are entirely encased by the reservoir and the cap and together operate to occlude the wet path extending from the reservoir through the conduit in the cap; in the ready state, the first and second occlusions are entirely encased by the reservoir and the cap; and in the use state, the wet path is opened for communication of the fluid from the reservoir to the conduit in the cap.
Thus, independent claim 1 is allowed.  Dependent claims 2-7 are allowed by virtue of being dependent upon independent claim 1.

In regards to independent claim 8, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the pump as 
McNall, III et al. (US Patent Application Publication No. 2016/0199568) is the closest prior art of record and discloses a pump (10) comprising: a housing unit (11), a separable reservoir (23) which is separable from but applicable to the housing unit (prior to assembly – see par. [0021]), wherein the reservoir includes an open top (72), an open bottom (71), and a sidewall (70) that decreases in diameter at a neck terminating in a mouth (see Fig. 4, sidewall 70 decreases in diameter); an aseptic connector assembly (63) comprising a first portion (81) having a first occlusion (105), and a separate second portion (80) held against the mouth of the reservoir (see Fig. 4) and having a second occlusion (93); a wet path (62) extending from the reservoir (23) to and through a conduit (101) but occluded by the first and second occlusions (105/93); a pull assembly (53) extending from within the aseptic connector assembly (63), where the pull assembly (53) forms the first (105) and second (93) occlusions; wherein the pull assembly (53) is removable from the aseptic connector assembly (63) to remove the first and second occlusions (105/93) from the first and second portions (81/80) of the 
McNall, III fails to disclose a cap fit on the reservoir, the cap including a body with a closed top of the cap, an open bottom of the cap, an interior cavity extending from the open bottom of the cap into the body to an upper surface formed with a depression therein, and a conduit extending from the interior cavity to the top of the cap, wherein the body of the cap is fit on the reservoir in an overlapping fashion such that the open bottom of the cap encircles the neck of the reservoir and the neck and mouth of the reservoir are disposed within the interior cavity of the cap; the first portion of the aseptic connector assembly being snug fit in the depression of the upper surface of the cap, the first occlusion opposite the depression, a collar extending into the reservoir and a second annular gasket compressed laterally between the collar and the mouth of the reservoir; the pull assembly extending through a slot in the cap to outside the reservoir and cap.
Thus, independent claim 8 is allowed.  Dependent claims 9-13 are allowed by virtue of being dependent upon independent claim 8.

In regards to independent claim 14, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the pump as claimed, specifically including a cap fit on a reservoir with an aseptic connector assembly comprising a first portion snug fit in the depression of the upper surface of the cap and having a first occlusion, and a separate second portion held against the mouth of the reservoir and having a second occlusion, a collar extending into the reservoir, and 
McNall, III et al. (US Patent Application Publication No. 2016/0199568) is the closest prior art of record and discloses a pump (10) comprising: a housing unit (11) holding a motor (141); a cartridge (23) separate from but applicable to the housing unit (11) (prior to assembly – see par. [0021]), the cartridge (23) including a reservoir (23), an aseptic connector assembly (63) to govern movement of a fluid in the reservoir (23) along a wet path (62) extending from the reservoir (23) to a conduit (101); the reservoir includes an open top (72), an open bottom (71), and a sidewall (70) that decreases in diameter at a neck terminating in a mouth (see Fig. 4, sidewall 70 decreases in diameter); the aseptic connector assembly (63) comprising a first portion (81) having a first occlusion (105), and a separate second portion (80) held against the mouth of the reservoir (see Fig. 4) and having a second occlusion (93); three states of the pump (10), including: a storage state, in which the cartridge (23) is free of the housing unit (11) (prior to assembly – see par. [0021]); a ready state, in which the cartridge (23) is applied to the housing unit (11) and the wet path (62) is occluded (prior to removal of the occlusions 105/93) by the first and second occlusions (105/93); and a use state, in which the cartridge (23) is applied to the housing unit (11), the first and second occlusions (105/93) are removed from the first and second portions (81/80) of the aseptic connector assembly (63), and the wet path (62) is opened for communication of the fluid from the reservoir (23) out the conduit (101) (after removal of the occlusions 105/93 – see par. [0041]).

Thus, independent claim 14 is allowed.  Dependent claims 15-20 are allowed by virtue of being dependent upon independent claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783